People v Capellan (2016 NY Slip Op 06258)





People v Capellan


2016 NY Slip Op 06258


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1766 2012/13

[*1]The People of the State of New York, Respondent,
vOmar Capellan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered November 14, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (two counts) and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to an aggregate term of six years, unanimously affirmed.
By pleading guilty while his constitutional speedy trial motion remained undecided, defendant abandoned that claim and forfeited any appellate review (see People v Alexander, 19 NY3d 203, 219 [2012]; People v Rodriguez, 50 NY2d 553 [1980]; People v Flemming, 27 AD3d 257 [1st Dept 2006], lv denied 7 NY3d 755 [2006]). Moreover, since defendant's attorney declined to adopt
this pro se motion, the court had no duty to entertain it (see People v Rodriguez, 95 NY2d 497, 502-503 [2000]). In any event, to the extent the available record would permit review, we find no violation of defendant's constitutional right to a speedy trial (see generally People v Taranovich, 37 NY2d 442, 445 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK